

Exhibit 10.54
INFRASTRUX GROUP, INC.
2000 STOCK INCENTIVE PLAN


STOCK OPTION GRANT NOTICE
 
InfrastruX Group, Inc. (the "Company") hereby grants to Participant an Option to
purchase shares of the Company's Common Stock. The Option is subject to all the
terms and conditions set forth in this Stock Option Grant Notice (this "Grant
Notice") and in the Stock Option Agreement and the Company's 2000 Stock
Incentive Plan (the "Plan"), which are attached to and incorporated into this
Grant Notice in their entirety.
 
Participant:
   
 
Grant Date:
   
 
Vesting Commencement Date:
   
 
Number of Shares Subject to Option:
   
 
Exercise Price (per Share):
   
 
Option Expiration Date:
 
(subject to earlier termination in accordance with the terms of the Plan and the
Stock Option Agreement)
 
Type of Option:
 
o Incentive Stock Option*   o Nonqualified Stock Option
 
Vesting and Exercisability Schedule:
 
 
1/4th of the shares subject to the Option will vest and become exercisable on
the one-year anniversary of the Vesting Commencement Date.
 
1/4th of the shares subject to the Option will vest and become exercisable
yearly thereafter over the next three years.

Additional Terms/Acknowledgement: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement and the Plan. Participant further acknowledges that as of the Grant
Date, this Grant Notice, the Stock Option Agreement and the Plan set forth the
entire understanding between Participant and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements on the subject[ with the exception of the following
agreements:_________________]
 
INFRASTRUX GROUP, INC.
 
PARTICIPANT
     
By:
   
Its:
       
Signature
Date:
 
Date:
Attachments:
 
Address:
1. Stock Option Agreement
   
2. 2000 Stock Incentive Plan
 
Taxpayer ID:

 
_____________________________________________
* See Sections 3 and 4 of Stock Option Agreement.
 
By: _____________________________________________________
 
Its:  _____________________________________________________
 
 

__________________________________________________
Signature
 
Date:_____________________________________________________
Date: _____________________________________________________
Attachments:
1. Stock Option Agreement
2. 2000 Stock Incentive Plan
 
 
Address:___________________________________________________
                ___________________________________________________
Taxpayer ID: ________________________________________________






--------------------------------------------------------------------------------

 

INFRASTRUX GROUP, INC.
2000 STOCK INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
Pursuant to your Stock Option Grant Notice ("Grant Notice") and this Stock
Option Agreement, InfrastruX Group, Inc. has granted you an Option under its
2000 Stock Incentive Plan (the "Plan") to purchase the number of shares of the
Company's Common Stock indicated in your Grant Notice (the "Shares") at the
exercise price indicated in your Grant Notice. Capitalized terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.
 
The details of the Option are as follows:
 
1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice,
provided that vesting will cease upon the termination of your employment or
service relationship with the Company or a Related Company and the unvested
portion of the Option will terminate.
 
2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.
 
3. Incentive Stock Option Qualification.  If so designated in your Grant Notice,
all or a portion of the Option is intended to qualify as an Incentive Stock
Option under federal income tax law, but the Company does not represent or
guarantee that the Option qualifies as such.
 
If the Option has been designated as an Incentive Stock Option and the aggregate
Fair Market Value (determined as of the grant date) of the shares of Common
Stock subject to the portions of the Option and all other Incentive Stock
Options you hold that first become exercisable during any calendar year exceeds
$100,000, any excess portion will be treated as a Nonqualified Stock Option,
unless the Internal Revenue Service changes the rules and regulations governing
the $100,000 limit for Incentive Stock Options. A portion of the Option may be
treated as a Nonqualified Stock Option if certain events cause exercisability of
the Option to accelerate.
 
4. Notice of Disqualifying Disposition. To the extent the Option has been
designated as an Incentive Stock Option, to obtain certain tax benefits afforded
to Incentive Stock Options, you must hold the Shares issued upon the exercise of
the Option for two years after the Grant Date and one year after the date of
exercise. You may be subject to the alternative minimum tax at the time of
exercise. You should obtain tax advice when exercising the Option and prior to
the disposition of the Shares. By accepting the Option, you agree to promptly
notify the Company if you dispose of any of the Shares within one year from the
date you exercise all or part of the Option or within two years from the Grant
Date.
 
5. Method of Exercise. You may exercise the Option by giving written notice to
the Company, in form and substance satisfactory to the Company, which will state
your election to exercise the Option and the number of Shares for which you are
exercising the Option. The written notice must be accompanied by full payment of
the exercise price for the number of Shares you are purchasing. You may make
this payment in any combination of the following: (a) by cash; (b) by check
acceptable to the Company; (c) if permitted by the Plan Administrator, by using
shares of Common Stock you have owned for at least six months; (d) if the Common
Stock is registered under the Exchange Act, by instructing a broker to deliver
to the Company the total payment required; or (e) by any other method permitted
by the Plan Administrator.
 
6. Repurchase and First Refusal Rights. So long as the Common Stock is not
registered under the Exchange Act, the Company may, in its sole discretion at
the time of exercise, require you to sign a stock purchase agreement, in the
form to be provided, pursuant to which you will grant to the Company certain
repurchase and/or first refusal rights to purchase the Shares acquired by you
upon exercise of the Option. Upon request to the Company, you may review a
current form of this agreement prior to exercise of the Option.
 
7. Market Standoff. By exercising the Option you agree that the Shares will be
subject to the market standoff restrictions on transfer set forth in the Plan.
 
8. Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the Option will terminate automatically and without further
notice immediately upon termination of your employment or service relationship
with the Company or a Related Company for any reason (the "Employment
Termination Date"). You may exercise the vested portion of the Option as
follows:
 
(a) General Rule. You must exercise the vested portion of the Option on or
before the earlier of (i) three months after your Employment Termination Date
and (ii) the Option Expiration Date;
 
(b) Retirement or Disability. If your employment or service relationship
terminates due to Retirement or Disability, you must exercise the vested portion
of the Option on or before the earlier of (i) one year after your Employment
Termination Date and (ii) the Option Expiration Date.
 
(c) Death. If your employment or service relationship terminates due to your
death, the vested portion of the Option must be exercised on or before the
earlier of (i) one year after your Employment Termination Date and (ii) the
Option Expiration Date. If you die after your Employment Termination Date but
while the Option is still exercisable, the vested portion of the Option may be
exercised until the earlier of (x) one year after the date of death and (y) the
Option Expiration Date; and
 
(d) Cause. The vested portion of the Option will automatically expire at the
time the Company first notifies you of the termination of your employment or
service relationship with the Company or a Related Company for Cause, unless the
Plan Administrator determines otherwise. If your employment or service
relationship is suspended pending an investigation of whether you will be
terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your Employment Termination Date, any
Option you then hold may be immediately terminated by the Plan Administrator.
 
The Option must be exercised within three months after termination of employment
for reasons other than death or Disability and one year after termination of
employment due to Disability to qualify for the beneficial tax treatment
afforded Incentive Stock Options.
 
It is your responsibility to be aware of the date the Option terminates.
 
9. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution, except that Nonqualified Stock Options may be
transferred to the extent permitted by the Plan Administrator. The Plan provides
for exercise of the Option by a designated beneficiary or the personal
representative of your estate.
 
10. Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.
 
11. Option Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ of,
or to continue any other relationship with, the Company or any Related Company
or limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without Cause.
 
12. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (one year in the case of Retirement, Disability or death) of the
Employment Termination Date or if any portion of the Option is cancelled or
expires unexercised. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of employment or
service relationship for any reason even if the termination is in violation of
an obligation of the Company or a Related Company to you.
 
[NOTE: Insert only for designated executive officers:
 
13. Corporate Transactions.
 
(a) Notwithstanding the provisions of Section 11.3 of the Plan, if the Option is
assumed or replaced in the Corporate Transaction and does not otherwise
accelerate at that time, then it shall automatically become fully vested and
exercisable with respect to [100]% of the unvested portions thereof in the event
that your employment or service relationship with the Successor Corporation
should terminate (i) in connection with the Corporate Transaction or
(ii) subsequently within [two years] following such Corporate Transaction,
unless such employment or service relationship is terminated by the Successor
Corporation for Cause or by you voluntarily without Good Reason; provided, that
such acceleration will not occur if, in the opinion of the Company's outside
accountants, such acceleration would render unavailable "pooling of interests"
accounting treatment for any Corporate Transaction for which pooling of
interests accounting treatment is sought by the Company.
 
(b) For purposes of this paragraph 13, "Good Reason" means the occurrence of any
of the following events or conditions and the failure of the Successor
Corporation to cure such event or condition within 30 days after receipt of
written notice from you:
 
(i) a material change in your status, position or responsibilities (including
reporting responsibilities) that, in your reasonable judgment, represents a
substantial reduction in the status, position or responsibilities as in effect
immediately prior thereto; the assignment to you of any duties or
responsibilities that, in your reasonable judgment, are materially inconsistent
with such status, position or responsibilities; or any removal of you from or
failure to reappoint or reelect you to any of such positions, except in
connection with the termination of your employment for Cause, as a result of
your Disability or death, or by you other than for Good Reason;
 
(ii) a material reduction in your annual base salary;
 
(iii) the Successor Corporation's requiring you (without your consent) to be
based at any place outside a 50-mile radius of his or her place of employment
prior to a Corporate Transaction, except for reasonably required travel on the
Successor Corporation's business that is not materially greater than such travel
requirements prior to the Corporate Transaction;
 
(iv) the Successor Corporation's failure to (i) continue in effect any material
compensation or benefit plan (or the substantial equivalent thereof) in which
you was participating at the time of a Corporate Transaction, including, but not
limited to, the Plan, or (ii) provide you with compensation and benefits
substantially equivalent (in terms of benefit levels and/or reward
opportunities) to those provided for under each material employee benefit plan,
program and practice as in effect immediately prior to the Corporate
Transaction;
 
(v) any material breach by the Successor Corporation of its obligations to you
under the Plan or any substantially equivalent plan of the Successor
Corporation; or
 
(vi) any purported termination of the Participant's employment or service
relationship for Cause by the Successor Corporation that is not in accordance
with the definition of Cause under the Plan.
 
14. Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.
 


